Citation Nr: 1718811	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  02-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for retropatellar pain syndrome of the left knee. 

2.  Entitlement to service connection for disability manifested by chronic fever blisters.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1969 to February 1972, from September 1978 to February 2001, and from March 2005 to July 2006. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2001 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The case was previously before the Board in March 2004, June 2007, and January 2010.

In February 2005 and March 2007, the Veteran submitted additional claims for service connection for: a back injury, left foot injury, left ankle disorders, a right leg disorder, right knee disorders, tinnitus, and an undiagnosed skin condition.  The issues involving the back injury and left foot injury appear to be requests to reopen previously denied claims based on new and material evidence.  None of these claims have yet been adjudicated by the RO and are not properly before the Board at this time.  These issues are therefore referred to the RO for action deemed appropriate.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is necessary to reschedule VA examinations.  The issues on appeal were most recently remanded by the Board in January 2010 in order to afford the Veteran with VA examinations for his left knee disability and skin disorder.  Although examinations were scheduled in August 2016, the Veteran was overseas and did not attend.  The Veteran contacted VA in March 2017 and requested that the examinations be rescheduled, as he was now residing in the United States.  As such, a remand is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate specialist to evaluate the severity of his service-connected retropatellar pain syndrome of the left knee.  The claims folder should be made available to the examiner in connection with the examination.  All necessary tests should be conducted, including x-rays, and the examiner should review the results of any testing prior to completion of the report.  

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a) Identify all residuals attributable to the Veteran's service-connected retropatellar pain syndrome of the left knee, including whether he has degenerative changes.  

(b) Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion. measurements.  

(c) Any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and any additional loss of range of motion due to the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner should state whether pain significantly limits functional ability during flare-ups or when the joint is used repeatedly.  All limitation of function must be identified. 

(d) Note whether the knee exhibits any recurrent subluxation or instability.  If instability is found in the knee, the examiner should provide an opinion, in his or her best medical judgment, whether this instability is slight, moderate, or severe in degree. 

A complete rationale for any opinion expressed should be included in the examination report.

2.  Schedule the Veteran for an examination by an appropriate specialist to determine the etiology of claimed disability manifested by fever blisters.  The claims folder should be made available to the examiner in connection with the examination, and reviewed by the examiner.  

	After examining the Veteran and reviewing his claims file, the examiner is asked to respond to the following:

	(a) Clarify the presence of a current disorder manifested by fever blisters.  The examiner's attention is directed to private medical records indicating that the Veteran has been prescribed Zovirax in September 1995, Famvir in March 2000, and Acyclovir in May 2006.  

	(b) Elicit a detailed history from the Veteran as to his fever blister problems before his periods of active service and during periods of active service.

	(c)  Then, express an opinion as to the degree of probability that any current fever blister disorder began during a period of active military service or is related to any such period of service.  

**If the disorder preexisted a period of active service, provide an opinion addressing whether it was aggravated (i.e., permanently worsened) thereby.  

A complete rationale for any opinion expressed should be included in the examination report.

3.  Following the above, readjudicate the Veteran's claims. If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




